Title: [Diary entry: 6 May 1781]
From: Washington, George
To: 

6th. Colo. Menonville, one of the Adjutt. Generals in the French Army came to Head Quarters by order of Count de Rochambeau to make arrangements for supplying the Troops of His Most Christian Majesty with certain provisions contracted for by Doctr. Franklin. This demand, tho’ the immediate compliance with it, was not insisted upon, comports illy with our circumstances; & is exceedingly embarrassing. The D[eputy] Q[uarter] M[aster] at Sussex C[our]t House,

conceiving that the Provision Magazine, & other stores at that place were exposed to a surprize, and in danger of being destroyed by the Indians & Tories who were infesting the Settlement at Minisink, I directed Colo. Dayton to send a guard there from the Jersey Brigade near Morristown. Mr. John Flood (at present a liver at lower Salem) whom I had sent for to obtain from him an acct. of the Harbours in the Sound from Frogs point Eastward, arrived; and gave the information wch. is filed in my Office. Other letters arriving this Evening late (more expressive of the wants of the York Troops at Albany, & the Posts above) I ordered 100, out of 131 Barrls. of Flour which were in Store, to be immediately sent up; & again called upon the Q. M. Genl. in the most pointed terms to send active men to forward on, by every means they could devise, the Salted provs. in Connecticut; & flour from Sussex Ct. Ho. &ca. That the States might not only know our Wants, which my repeated & pressing letters had recently, & often communicated, but, if possible, be impressed with them and adopt some mode of Transporting it to the Army, I resolved to send Genl. Heath (2d. Offr. in Commd.) to make to the respective legislatures East of York State, pointed representations; & to declare explicitly that unless measures are adopted to supply transportation, it will be impossible to subsist & keep the Troops together.